Title: To George Washington from Benjamin Harrison, 3 April 1784
From: Harrison, Benjamin
To: Washington, George



My Dear Sir
Rich[mon]d [Va.] Apr. 3d 1784

The enclosed letter from the clerk of the H. Delegates will inform you that the marquess’s thanks to the assembly have been presented. The resolution directing the Bust was order’d to be carried into execution by the commercial agent who was soon after dismiss’d from office, it never came to my hands till I sent for it yesterday, I will endeavour to have it comply’d with tho’ like other blunders of the assembly it was intended to be executed by their own officers.
I am endeavouring to procure a copy of the tender law, if I obtain it I will forward it by the first safe private opportunity. Please to present my compliments to your good lady Miss Bassett and her Major let Fanny know her father has had the gout but is getting better. I am Dr Sir your affecte & obed. Servt

Benja. Harrison

